Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Steven Jacob Barkin, who has been disciplined in the State of California, is suspended from the practice of law in Illinois for three years, with the suspension stayed subject to probation for five years and the conditions imposed by the Hearing Department of the California State Bar Court, and until respondent is reinstated to the practice of law in California. Respondent Steven Jacob Barkin shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.